Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on March 28, 2007 Registration No. 333-141427 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BANNER CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1691604 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 10 South First Avenue Walla Walla, Washington 99362 (509) 527-3636 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Albert H. Marshall, Vice President Banner Corporation 10 South First Avenue Walla Walla, Washington 99362 (509) 527-3636 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Nicholas G. Demmo, Esq. Gordon E. Crim, Esq. Wachtell, Lipton, Rosen & Katz Foster Pepper LLP 51 West 52 nd Street nd Avenue, Suite 1800 New York, New York 10019 Portland, Oregon 97204 Telephone: (212) 403-1000 Telephone: (503) 221-0607 Facsimile: (212) 403-2000 Facsimile: (503) 221-1510 Approximate date of commencement of proposed sale to the public: As soon as practicable following the effectiveness of this Registration Statement and the effective time of the merger described herein. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. ¨ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this document is not complete and may be changed. We may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This document is not an offer to sell these securities, and we are not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. PRELIMINARYSUBJECT TO COMPLETIONDATED MARCH 28, 2007 MERGER PROPOSED  YOUR VOTE IS VERY IMPORTANT On December 11, 2006, we entered into a merger agreement with Banner Corporation (Banner) providing for the merger of F&M Bank into Banner Bank, a subsidiary of Banner. Before we can complete the merger, we must obtain the approval of the holders of two-thirds of the outstanding shares of F&M Bank, in addition to regulatory approvals and certain other conditions described in this proxy statement/prospectus of F&M Bank. We are sending you this document to ask you to vote in favor of approval of the merger agreement. If the merger is completed, F&M Bank shareholders will be entitled to receive, in exchange for each share of F&M Bank common stock they hold at the time of the merger, consideration equal to the pro rata share of (i) 1,773,494 shares of Banner common stock, plus (ii) $19.4 million in cash, subject to possible adjustments, as discussed in this proxy statement/prospectus. In addition, F&M Bank shareholders will be entitled to receive a special dividend paid in cash at a rate of $0.88 per share per year for that portion of 2007 prior to the time the merger is completed to be declared by the Board of F&M Bank immediately prior to the merger. The value of the stock portion of the merger consideration will fluctuate with the market price of Banner common stock, which trades on the Nasdaq Global Select Market (the Nasdaq) under the symbol BANR. As an example, based on the closing price of $41.63 of Banner common stock on the Nasdaq on March 26, 2007, and 2,086,374 fully diluted F&M Bank common shares outstanding as of such date (which includes shares attributable to outstanding options), each share of F&M Bank common stock would be converted into the right to receive approximately $9.30 in cash and approximately 0.8500 shares of Banner common stock, having a total value of approximately $44.69. As an additional example, based on the closing price of $44.59 of Banner common stock on the Nasdaq on December 11, 2006, and 2,086,374 F&M Bank common shares (including shares attributable to outstanding options) outstanding as of such date, each share of F&M Bank common stock would be converted into the right to receive approximately $9.30 in cash and approximately 0.8500 shares of Banner common stock, having a total value of $47.20. These examples do not include amounts attributable to the special dividend. Your vote is important. We cannot complete the merger of Banner Bank and F&M Bank unless F&M Bank shareholders approve the merger agreement. An abstention (or failure to vote) by an F&M Bank shareholder will have the same effect as voting against the merger. The special meeting of the shareholders of F&M Bank will be held at F&M Bank, North 25 Mullan Road, Spokane Valley, Washington, 99206 on April 27, 2007 at 2:00 p.m. The F&M Bank board of directors unanimously recommends that F&M Bank shareholders vote FOR approval of the merger agreement. This document gives you detailed information about the F&M Bank shareholder meeting and the proposed merger and includes a copy of the merger agreement. This document also provides important information regarding Banner. We urge you to read this document carefully, including Risk Factors beginning on page 14 for a discussion of the risks relating to the merger. You also can obtain information about Banner from documents that it has filed with the Securities and Exchange Commission by following the instructions under Where You Can Find More Information. Whether or not you plan to attend the special meeting, to ensure your shares are represented at the meeting, please vote as soon as possible by completing and submitting the enclosed proxy card. John Wagner President and Chief Operating Officer F&M Bank Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the shares of common stock to be issued by Banner under this document or passed upon the adequacy or accuracy of this document. Any representation to the contrary is a criminal offense. This document is dated March 28, 2007, and is being first mailed to F&M Bank shareholders on or about March 30 , 2007. NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON APRIL 27, 2007 To the Shareholders of F&M Bank: We will hold a special meeting of F&M Bank shareholders on April 27, 2007, at 2:00 p.m., local time, at F&M Bank, North 25 Mullan Road, Spokane Valley, Washington, 99206 for the following purposes: 1. To consider and vote upon a proposal to approve the Agreement and Plan of Merger, dated as of December 11, 2006, among Banner Corporation, Banner Bank and F&M Bank, as it may be amended from time to time a copy of which is attached as Annex A to the accompanying proxy statement/prospectus, pursuant to which F&M Bank will merge with and into Banner Bank; 2. To vote upon an adjournment or postponement of the F&M Bank special meeting, if necessary, to solicit additional proxies. Only holders of record of F&M Bank common stock at the close of business on March 26, 2007 are entitled to notice of, and to vote at, the F&M Bank special meeting or any adjournments or postponements of the F&M Bank special meeting. To ensure your representation at the F&M Bank special meeting, please complete and promptly mail your proxy card in the return envelope enclosed. This will not prevent you from attending the meeting or voting in person, but will help to secure a quorum and avoid added solicitation costs. Your proxy may be revoked at any time before it is voted. Please review the proxy statement/prospectus accompanying this notice for more complete information regarding the merger and the F&M Bank special meeting. F&M Bank shareholders have a right to dissent from the merger and obtain payment of the fair value of their F&M Bank shares under Washington law. A copy of the applicable Washington statutory provisions regarding dissenters rights is attached as Annex C to the accompanying proxy statement/prospectus. For details on you dissenters rights and applicable procedures, please see the discussion Dissenters Rights beginning on page 32. The board of directors of F&M Bank unanimously recommends that F&M Bank shareholders vote FOR the proposal to approve and adopt the merger agreement. By Order of the Board of Directors, Spokane Valley, Washington March 28, 2007 ADDITIONAL INFORMATION This document incorporates important business and financial information about Banner Corporation from documents filed with the Securities and Exchange Commission, which in this document we refer to as the SEC, that are not included in or delivered with this document. Banner will provide you with copies of this information relating to Banner, without charge, upon written or oral request to: Banner Corporation 10 South First Avenue Walla Walla, Washington 99362 Attention: Investor Relations Telephone: (509) 527-3636 In order to receive timely delivery of the documents in advance of the special meeting, you must request the information no later than April 20, 2007. You may also obtain the documents filed by Banner with the SEC at the SECs website, www.sec.gov, and you may obtain certain of these documents at Banners website, www.bannerbank.com, by selecting BANR SEC Filings. Information contained on the Banner website is expressly not incorporated by reference into this document. You should rely only on the information contained in or incorporated by reference into this document to vote on the proposals to F&M Banks shareholders in connection with the merger. No one has been authorized to provide you with information that is different from that contained in, or incorporated by reference into, this document. This document is dated March 28, 2007. You should not assume that the information contained in, or incorporated by reference into, this document is accurate as of any date other than that date. Neither our mailing of this document to F&M Bank shareholders nor the issuance by Banner of common stock in connection with the merger will create any implication to the contrary. This document does not constitute an offer to sell, or a solicitation of an offer to buy, any securities, or the solicitation of a proxy, in any jurisdiction to or from any person to whom it is unlawful to make any such offer or solicitation in such jurisdiction. Information contained in this document regarding Banner has been provided by Banner and information contained in this document regarding F&M Bank has been provided by F&M Bank. TABLE OF CONTENTS Questions and Answers About the Merger 1 Summary 4 Risk Factors 14 Forward-Looking Statements 17 The Special Meeting of F&M Bank Shareholders 19 General 19 Record Date and Voting 19 Vote Required 20 Revocability of Proxies 20 Solicitation of Proxies 21 The Merger 22 Background of the Merger 22 Banners Reasons for the Merger 24 F&M Banks Reasons for the Merger; Recommendation of F&M Banks Board of Directors 24 Opinion of F&M Banks Financial Advisor 26 Interests of F&M Banks Executive Officers and Directors in the Merger 30 Listing of Banner Common Stock on the Nasdaq 32 Dissenters Rights 32 Accounting Treatment 34 Regulatory Approvals 34 Federal Deposit Insurance Corporation 34 Other Notices and Approvals 35 Material U.S. Federal Income Tax Consequences of the Merger 36 Tax Consequences of the Merger Generally 37 Tax Basis and Holding Period 38 Cash Received Instead of a Fractional Share of Banner Common Stock 38 Information Reporting and Backup Withholding 39 Reporting Requirements 39 The Merger Agreement 40 The Merger 40 Effective Time and Completion of the Merger 40 Board of Directors of Banner After the Merger 40 Consideration to Be Received in the Merger 41 Stock Options and Other Stock-Based Awards 41 Conversion of Shares; Exchange of Certificates 42 Representations and Warranties 43 Conduct of Business Pending the Merger 45 Reasonable Best Efforts 47 No Solicitation of Alternative Transactions 48 Employee Matters 49 Indemnification and Insurance 50 Conditions to Complete the Merger 50 Termination of the Merger Agreement 51 Amendment, Waiver and Extension of the Merger Agreement 54 -i- Fees and Expenses 54 Restrictions on Resales by Affiliates 54 The Companies 56 Banner Corporation 56 F&M Bank 56 Shares Owned by Directors, Executive Officers and Certain Beneficial Owners 60 Market Price and Dividend Data 62 Banner 62 F&M Bank 62 Comparative Rights of Banner and F&M Bank Shareholders 64 Legal Matters 69 Experts 69 Other Matters 69 Where You Can Find More Information 69 Agreement and Plan of Merger, dated as of December 11, 2006, among Banner Corporation, Banner Bank and F&M Bank, as amended by Amendment No. 1 to the Agreement and Plan of Merger, dated as of March 19, 2007 Annex A Opinion of McAdams Wright Ragen, Inc., dated December 11, 2006 Annex B Copy of Section 30.49.090 of the Revised Code of Washington Annex C -ii- QUESTIONS AND ANSWERS ABOUT THE MERGER Q: What matters will be considered at the F&M Bank shareholder meeting? A: At the special shareholders meeting, F&M Bank shareholders will be asked to vote in favor of approving the merger agreement. Under the terms of the merger agreement, F&M Bank will merge into Banner Bank and F&M Bank shareholders will become shareholders of Banner. No other matters are expected to be considered at the meeting. Q: What will I receive in the merger? A: For each share of F&M Bank common stock which you own, you will receive a pro rata share (based on the number of F&M Bank shares outstanding) of (i) 1,733,494 shares of Banner common stock and (ii) $19.4 million in cash. Assuming 2,086,374 shares of F&M Bank common stock outstanding and a Banner common stock value of $41.63 per share, you would receive consideration with a value equal to $44.69. In addition, you will be entitled to receive a special dividend as of the effective date of the merger at a rate of $0.88 per year for each share of F&M Bank common stock, pro rated to that portion of the calendar year 2007 between January 1, 2007 and the date of completion of the merger. Q: Why is my vote important? A: The merger agreement must be approved by the holders of two-thirds of the outstanding shares of F&M Bank common stock. Accordingly, if an F&M Bank shareholder abstains or fails to vote, that will have the same effect as a vote against the merger. Q: What do I need to do now in order to vote? A: After you have carefully read this document, please complete, sign and date the enclosed proxy card or voting instruction card and return it in the postage-paid envelope as soon as possible so that your shares will be represented and voted at the F&M Bank special meeting. Q: When and where is the shareholders meeting? A: The F&M Bank special shareholders meeting will take place at 2:00 p.m. on April 27, 2007 at F&M Bank, North 25 Mullan Road, Spokane Valley, Washington, 99206. Q: Should I send in my F&M Bank stock certificates with my proxy card? A: No. Please DO NOT send your F&M Bank stock certificates with your proxy card. Shortly after the merger is completed you will receive a letter of transmittal with instructions, which you should carefully review and follow, regarding how to surrender your F&M Bank stock certificates in exchange for the merger consideration. Q: How do I vote my shares if my shares are held in “street name”? A: You should contact your broker. Your broker will give you directions on how to instruct the broker to vote your shares. Your broker will not vote your shares unless the broker receives appropriate instructions from you. An abstention or a failure to vote will have the same effect as a vote AGAINST approval of the merger agreement. You should therefore provide your broker with instructions as to how to vote your shares. Q: If I hold shares of F&M Bank common stock through my F&M Bank 401(k) Profit Sharing Plan, will I be allowed to vote these shares on the merger? A: Yes. If you participate in the 401(k) Profit Sharing Plan, you may vote the number of F&M Bank shares in your account on the record date by following the instructions that are being provided to F&M Bank 401(k) Profit Sharing Plan participants separately. The trustee will vote your shares in accordance with your instructions, if you meet the deadline for submitting your vote. This deadline may be earlier than the deadline generally applicable to F&M Bank shareholders. If you do not send instructions, the trustee will vote the shares credited to your account in the same proportion as those shares for which the trustee did receive voting instructions. Q: What if I want to change my vote after I have delivered my proxy card? A: You may change your vote at any time before your proxy is voted at the shareholder meeting. If you are the record holder of your shares, you can do this in any of the three following ways: by sending a written revocation to the secretary of F&M Bank in time to be received before the special meeting of shareholders stating that you would like to revoke your proxy; by properly completing another proxy card that is dated later than the original proxy and returning it in time to be received before the special meeting of shareholders; or by voting in person at the special meeting of shareholders if your shares of F&M Bank common stock are registered in your name, rather than in the name of a broker. If you hold your shares in street name, you should contact your broker or bank to give it instructions to change your vote. If your shares are held in the 401(k) Profit Sharing Plan, you must follow instructions from the plan trustee to change your vote. Q: Are F&M Bank shareholders entitled to dissenters rights? A: Holders of F&M Bank common stock have the right to dissent from the merger and to receive payment in cash for the value of their shares of F&M Bank common stock. The value of the shares of F&M Bank common stock of dissenting shareholders may be more than, less than or equal to the value of the merger consideration. If you are an F&M Bank shareholder seeking to preserve your statutory dissenters rights, you must carefully follow the procedures described in the section entitled The MergerDissenters Rights -2- on pages 32-33 and prescribed by Section 30.49.090 of the Revised Code of Washington, a copy of which is reprinted in its entirety and attached to this document as Annex C. Your failure to comply precisely with all procedures required by Washington law may result in the loss of your dissenters rights. Q: Whom can I call with questions about the shareholder meeting or the merger? A: If you have questions about the merger or the F&M Bank special meeting of shareholders or you need additional copies of this document, or if you have questions about the process for voting or if you need a replacement proxy card, you should contact: F&M Bank 25 North Mullan Road, Suite 303 Spokane Valley, Washington 99206 Attention: John Wagner, President Telephone: (509) 892-4528 -3- SUMMARY This summary highlights selected information from this document and may not contain all of the information that is important to you. You should carefully read this entire document and the other documents to which this document refers to fully understand the merger. See Where You Can Find More Information on page 69. Most items in this summary include a page reference directing you to a more complete description of those items. F&M Bank Will Merge into Banner Bank (see page 40) We propose a merger of F&M Bank into Banner Bank. As a result, Banner Bank would continue as the resulting bank, and the existence of F&M Bank would cease. Information About Banner and F&M Bank (see pages 56-61). Banner Corporation 10 South First Avenue Walla Walla, Washington 99363 (509) 527-3636 Banner is a bank holding company headquartered in Walla Walla, Washington, that engages in a general banking business primarily through its banking subsidiary, Banner Bank. Banner Bank is a Washington-chartered, commercial bank that engages in a general banking business through 62 branch office and 12 loan offices in 24 counties in Washington, Oregon, and Idaho. Banner Bank provides a variety of banking products and services for both business and individual customers. Deposits of Banner Bank are insured by the FDIC. As of December 31, 2006, Banner had total assets of approximately $3.5 billion, total net loans of approximately $2.9 billion, total deposits of approximately $2.8 billion and approximately $250 million in shareholders equity. Banners common stock trades on the Nasdaq Global Select Market under the symbol BANR. F&M Bank 25 North Mullan Road, Suite 303 Spokane Valley, Washington 99206 F&M Bank is a Washington state-chartered bank and member of the Federal Reserve system, headquartered in Spokane Valley, Washington. The bank has 13 branches offices in and around Spokane, Washington. As of December 31, 2006, F&M Bank had total assets of approximately $415 million, total net loans of approximately $366 million, total deposits of approximately $340 million and approximately $37.8 million in shareholders equity. Deposits of F&M Bank are insured by the FDIC. F&M Bank Shareholders Will Receive Cash and Shares of Banner Common Stock in the Merger (see pages 41-42) If the merger is completed, Banner will deliver 1,773,494 shares of Banner common stock and $19.4 million in cash to F&M Bank shareholders, who will be entitled to receive their -4- pro rata share of this aggregate consideration in exchange for their shares of F&M Bank common stock. The number of shares or the amount of cash consideration could vary if the price of Banner stock rises above or falls below certain thresholds. See The Merger AgreementTermination of the Merger AgreementGeneral. Except as described above, the value of the merger consideration will fluctuate with the market price of Banner common stock. As an example, based on the closing price of $41.63 of Banner common stock on the Nasdaq on March 26, 2007, and 2,086,374 F&M Bank common shares outstanding as of such date, each share of F&M Bank common stock would be converted into the right to receive approximately $9.30 in cash and approximately 0.8500 shares of Banner common stock, having a total value of approximately $44.69. In addition, F&M Bank shareholders will be entitled to receive a prorated annual dividend paid in cash at a rate of $0.88 per share of F&M Bank common stock per year for that portion of 2007 prior to the time the merger is completed. See The Merger AgreementConsideration to Be Received in the Merger. What Holders of F&M Bank Stock Options and Other Equity-Based Awards Will Receive (see page 41) All outstanding options to acquire F&M Bank common stock are currently exercisable. When we complete the merger, options that remain outstanding and unexercised will automatically be cancelled and the holders will not have any further rights with respect to such options. Each F&M Bank restricted share outstanding immediately before completing the merger will be converted into the right to receive the merger consideration, with any Banner shares issued being subject to the same vesting provisions applicable to the F&M Bank restricted shares. The Merger Has Been Structured to Be Generally Tax-Free to Holders of F&M Bank Common Stock to the Extent They Receive Banner Common Stock (see page 36) The exchange by U.S. holders of F&M Bank common stock for Banner common stock has been structured to be generally tax free for U.S. federal income tax purposes, except that: U.S. holders of F&M Bank common stock generally will recognize gain, but not loss, to the extent of the cash received; and U.S. holders of F&M Bank common stock generally will recognize gain or loss with respect to cash received instead of fractional shares of Banner common stock that such holders would otherwise be entitled to receive. For further information, please refer to The MergerMaterial U.S. Federal Income Tax Consequences of the Merger. -5- Dividend Policy of Banner (see pages 42-43) The holders of Banner common stock receive dividends if and when declared by the Banner board of directors out of legally available funds. Banner declared quarterly cash dividends of $0.19 per share of common stock for the fourth quarter of 2006 and $0.18 for each of the first three quarters of 2006. Following the completion of the merger, Banner expects to continue paying quarterly cash dividends on a basis consistent with past practice. However, the declaration and payment of dividends will depend upon business conditions, operating results, capital and reserve requirements and consideration by the Banner board of directors of other relevant factors. Prior to completion of the merger, F&M Bank shareholders will not receive any regular dividends declared and paid by Banner. See The Merger AgreementConversion of Shares; Exchange of CertificatesDividends and Distributions. F&M Banks Financial Advisor Has Provided an Opinion as to the Fairness of the Merger Consideration, from a Financial Point of View, to F&M Banks Shareholders (see pages 26-30) McAdams Wright Ragen, Inc. or McAdams Wright has provided an opinion to the F&M Bank board of directors, dated as of December 11, 2006, that, as of that date, and subject to and based upon the qualifications and assumptions set forth in its opinion, the consideration to be received by the holders of F&M Bank common stock in the merger was fair, from a financial point of view, to such shareholders. We have attached to this document the full text of McAdams Wrights opinion as Annex B, which sets forth, among other things, the assumptions made, procedures followed, matters considered and limitations on the review undertaken by McAdams Wright in connection with its opinion. We urge you to read the opinion in its entirety. The opinion of McAdams Wright is addressed to the board of directors of F&M Bank and is among many factors considered by the board in deciding to approve the merger agreement and the transactions contemplated by the merger agreement, is directed only to the consideration to be paid in the merger and does not constitute a recommendation to any shareholder as to how that shareholder should vote on the merger agreement. Pursuant to an engagement letter between F&M Bank and McAdams Wright, F&M Bank has agreed to pay McAdams Wright a fee, a substantial portion of which is payable only upon completion of the merger. F&M Banks Board of Directors Recommends that F&M Bank Shareholders Vote FOR Approval and Adoption of the Merger Agreement (see pages 24-26) F&M Banks board of directors has unanimously determined that the merger and the merger agreement are advisable to, and in the best interests of, F&M Bank shareholders and unanimously recommends that F&M Bank shareholders vote FOR the proposal to approve the merger agreement. In reaching its decision to approve the merger agreement, F&M Banks board of directors consulted with certain of its senior management and with its legal and financial advisors and also considered the factors described under The MergerF&M Banks Reasons for the Merger; Recommendation of F&M Banks Board of Directors. -6- Interests of F&M Bank Executive Officers and Directors in the Merger (see pages 30-32) In considering the information contained in this document, you should be aware that F&M Banks executive officers and directors have interests in the merger that may be different from, or in addition to, the interests of F&M Bank shareholders. These additional interests include change in control payment rights, employment considerations, and indemnification rights. These additional interests of F&M Banks executive officers and directors may create potential conflicts of interest and cause some of these persons to view the proposed transaction differently than you may view it as a shareholder. F&M Banks board of directors was aware of these interests and considered them, among other matters, in approving the merger agreement. For information concerning these interests, please see the discussion under the caption The MergerInterests of F&M Bank Executive Officers and Directors in the Merger. Board of Directors after the Merger (see page 40) Upon completion of the merger, Banner will increase the size of its board of directors by one and appoint David A. Klaue, Chairman of F&M Banks board of directors, to the Banner board of directors. In addition, Banner has agreed to appoint John R. Layman, a director of F&M Bank, to fill the first vacancy on the Banner board of directors created by the retirement, resignation, disability, death or removal of, or the failure to stand for reelection of an existing Banner director after the completion of the merger. The board arrangements are described under The Merger AgreementBoard of Directors of the Surviving Corporation. Non-Solicitation (see pages 48-49) F&M Bank has agreed that it will not solicit or encourage any inquiries or proposals regarding any acquisition proposals by third parties. However, F&M Bank may respond to unsolicited proposals in certain circumstances if required by its directors fiduciary duties. Upon receiving any such proposal, F&M Bank must promptly notify Banner. Conditions to Completion of the Merger (see pages 50-51) Each of Banners and F&M Banks obligations to complete the merger is subject to the satisfaction or waiver of a number of mutual conditions including: the approval of the merger agreement by F&M Bank shareholders; and the absence of any statute, regulation, rule, decree, injunction or other order in effect by any court or other governmental entity that prohibits completion of the transactions contemplated by the merger agreement. Each of Banners and F&M Banks obligations to complete the merger is also separately subject to the satisfaction or waiver of a number of conditions including: -7- the receipt by the party of a legal opinion from Wachtell, Lipton, Rosen & Katz to the effect that the merger will be treated as a reorganization for U.S. federal income tax purposes; the receipt and effectiveness of all regulatory approvals, registrations and consents, and the expiration of all waiting periods required to complete the merger; and the other companys representations and warranties in the merger agreement being true and correct, subject to the materiality standards contained in the merger agreement, and the performance by the other party in all material respects of its obligations under the merger agreement. Banners obligation to complete the merger is further subject to the condition that the regulatory approvals received in connection with the completion of the merger not include any conditions or restrictions that, in the aggregate, would reasonably be expected to have a material adverse effect on F&M Bank or Banner, with materiality being measured on a scale relative to F&M Bank. Termination of the Merger Agreement (see page 51-54) Banner and F&M Bank may mutually agree at any time to terminate the merger agreement without completing the merger, even if shareholders have approved the merger. Also, either of Banner or F&M Bank can terminate the merger agreement in various circumstances, including the following: if a governmental entity which must grant a regulatory approval as a condition to the merger denies approval of the merger or any governmental entity has issued an order prohibiting the merger and such action has become final and non- appealable; if the merger is not completed by July 31, 2007 (other than because of a breach of the merger agreement caused by the party seeking termination); if the other party breaches the merger agreement in a way that would entitle the party seeking to terminate the agreement not to consummate the merger, subject to the right of the breaching party to cure the breach within 45 days following written notice (unless it is not possible due to the nature or timing of the breach for the breaching party to cure the breach); or if the approval of the merger agreement by F&M Bank shareholders is not obtained. Banner may also terminate the merger agreement: if F&M Bank has materially breached its non-solicitation obligations described under The Merger AgreementNo Solicitation of Alternative Transactions; -8- if F&M Banks board has failed to recommend in the proxy statement the approval of the merger agreement by its shareholders, recommended any alternative transaction proposals with third parties or failed to call a meeting of its shareholders; or if the twenty-day average closing price of Banner common stock exceeds $49.71 (subject to F&M Banks right to accept a reduction in the merger consideration and thereby prevent such termination as described under The Merger AgreementTermination of the Merger Agreement). F&M Bank may also terminate the merger agreement if the twenty-day average closing price of Banner common stock is less than $33.27 and underperforms a peer-group index by more than 18.66% (subject to Banners right to increase the merger consideration and thereby prevent such termination as described under The Merger AgreementTermination of the Merger Agreement). Dissenters Rights (see pages 32-33) Under Washington law, any F&M Bank shareholder may dissent from the merger and receive the value of his or her shares of F&M Bank common stock in cash if such shareholder follows the procedures described in Annex C, and summarized at pages 32-33 of this document. F&M Bank Will Hold its Special Meeting on April 27, 2007 (see page 19) The F&M Bank special meeting will be held at F&M Bank, North 25 Mullan Road, Spokane Valley, Washington, 99206, on April 27, 2007 at 2:00 p.m., local time. At the special meeting, F&M Bank shareholders will be asked: to approve the merger agreement; and to vote upon an adjournment or postponement of the F&M Bank special meeting, if necessary, to solicit additional proxies. You are entitled to vote at the F&M Bank special meeting if you owned F&M Bank common stock at the close of business on March 26, 2007. On that date, there were 2,047,794 shares of F&M Bank common stock outstanding and entitled to vote, approximately 71% of which were owned and entitled to be voted by F&M Bank directors and executive officers and their affiliates. You are entitled to cast one vote for each share of F&M Bank common stock you owned on that date. In order to approve the merger agreement, the holders of two-thirds of the outstanding shares of F&M Bank common stock entitled to vote must vote in favor of doing so. F&M Banks Directors Have Agreed to Vote in Favor of the Merger (page 20) In consideration of Banner agreeing to enter into the merger agreement, each of the members of our board of directors agreed to vote their shares of F&M Bank common stock in favor of the merger agreement and against any competing acquisition transaction. The shares subject to these support agreements represent approximately 69.3% of the outstanding shares of F&M Bank common stock as of the record date. -9- Regulatory Approvals Required for the Merger (see pages 34-35) Completion of the transactions contemplated by the merger agreement is subject to various regulatory approvals, including approval from the Federal Deposit Insurance Corporation. Banner and F&M Bank have completed, or will complete, filing all of the required applications and notices with regulatory authorities. Although we do not know of any reason why we would not be able to obtain the necessary regulatory approvals in a timely manner, we cannot be certain when or if we will receive these approvals. COMPARATIVE PER SHARE MARKET PRICE INFORMATION Banner common stock trades on the Nasdaq under the symbol BANR. The following table presents the closing sale prices of Banner common stock on December 11, 2006, the last trading day before we announced the merger agreement and March 26, 2007, the last practicable trading day prior to mailing this document. The table also presents the equivalent value of the merger consideration per share of F&M Bank common stock on those dates, assuming 2,086,374 of F&M Bank common stock outstanding as of such dates. Banner Equivalent Date Closing Price Per Share Value December 11, 2006 $ 44.59 $ 47.20 March 26, 2007 $ 41.63 $ 44.69 The market price of Banner common stock will fluctuate prior to the merger. You should obtain current stock price quotations for Banner common stock. -10- SELECTED HISTORICAL FINANCIAL DATA Selected Consolidated Historical Data of Banner Set forth below are highlights from Banners consolidated financial data as of and for the years ended December 31, 2002 through 2006. You should read this information in conjunction with Banners consolidated financial statements and related notes included in Banners Annual Report on Form 10-K for the year ended December 31, 2006, which is incorporated by reference in this document and from which this information is derived. See Where You Can Find More Information on page 69. BannerSummary of Consolidated Financial Data At or For the Years Ended December 31 Period End Balances (in thousands) Total assets $ 3,495,566 $ 3,040,555 $ 2,897,067 $ 2,635,313 $ 2,263,172 Loans receivable, net 2,930,455 2,408,833 2,063,238 1,700,865 1,546,927 Cash and securities 347,410 427,681 649,516 779,472 567,385 Deposits 2,794,592 2,323,313 1,925,909 1,670,940 1,497,778 Borrowings 404,330 459,821 723,842 738,699 546,945 Stockholders equity 250,227 221,665 215,220 202,800 190,377 Shares outstanding excluding unearned, restricted shares held in ESOP 12,074 11,782 11,482 11,039 10,791 Operating Data (in thousands) Interest income 243,019 $ 190,160 $ 156,230 $ 140,441 $ 144,276 Interest expense 116,114 81,377 59,915 59,848 65,969 Net interest income 126,905 108,783 96,315 80,593 78,307 Provision for loan losses 5,500 4,903 5,644 7,300 21,000 Net interest income after provision for loan losses 121,405 103,880 90,671 73,293 57,307 Mortgage banking operations 5,824 5,647 5,522 9,447 6,695 Gain (loss) on sale of securities 65 (7,302) 141 63 27 Other operating income 14,686 12,199 11,305 10,071 9,155 Insurance recovery, net proceeds (5,350) - FHLB prepayment penalties - 6,077 - - - Other operating expenses 99,731 91,471 79,714 69,876 60,445 Income before provision for income taxes 47,599 16,876 27,925 22,998 12,739 Provision for income taxes 15,436 4,432 8,585 6,891 3,479 Net income $ 32,163 $ 12,444 $ 19,340 $ 16,107 $ 9,260 At or for the Years Ended December 31 Per Share Data Net income: Basic 2.70 $ 1.08 $ 1.74 $ 1.49 $ 0.85 Diluted 2.63 1.04 1.65 1.44 0.82 Stockholders equity 20.72 18.81 18.74 18.37 17.64 Cash dividends 0.73 0.69 0.65 0.61 0.6 Dividend payout ratio (basic) 27.04% 63.89% 37.36% 40.94% 70.59% Dividend payout ratio (diluted) 27.76% 66.35% 39.39% 42.36% 73.17% -11- At or for the Years Ended December 31 Key Financial Ratios Performance Ratios: Return on average assets 0.97% 0.41% 0.70% 0.66% 0.43% Return on average equity 13.54 5.62 9.22 8.21 4.71 Average equity to average assets 7.20 7.26 7.62 8.03 9.13 Interest rate spread 3.97 3.72 3.65 3.47 3.8 Net interest margin 4.08 3.79 3.71 3.53 3.91 Non-interest income to average assets 0.62 0.35 0.62 0.8 0.74 Non-interest expense to average assets 2.86 3.20 2.90 2.86 2.81 Efficiency ratio 64.00 81.75 70.37 69.75 64.18 Average interest-earning assets to interest-bearing liabilities 102.81 102.66 102.92 102.31 103.14 Asset Quality Ratios: Allowance for loan losses as a percent of total loans at end of period 1.20 1.27 1.41 1.51 1.69 Net charge-offs as a percent of average outstanding loans during the period 0.03 0.16 0.11 0.47 0.78 Non-performing assets as a percent of total assets 0.43 0.36 1.20 1.20 1.86 Ratio of allowance for loan losses to non-performing loans 2.53 2.96 1.86 0.92 0.74 Consolidated Capital Ratios: Total capital to risk-weighted assets 11.80 12.29 12.24 12.77 12.96 Tier 1 capital to risk-weighted assets 9.53 10.17 10.94 11.48 11.66 Tier 1 leverage capital to average assets 8.76 8.59 8.93 8.73 8.77 (1) Includes securities available for sale and held to maturity. (2) Calculated using shares outstanding excluding unearned restricted shares held in ESOP. (3) Net income divided by average assets. (4) Net income divided by average equity. (5) Difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest income before provision for loan losses as a percent of average interest-earning assets. (7) Other operating expenses divided by the total of net interest income before loan losses and other operating income (non- interest income). (8) Non-performing loans consist of nonaccrual and 90 days past due loans. -12- Selected Consolidated Historical Data of F&M Bank Set forth below are highlights from F&M Banks consolidated financial data as of and for the years ended December 31, 2002 through 2006. F&M BankSummary of Consolidated Financial Data For the Years Ended December 31, Operating Results (in thousands) Interest income $ 27,497 $ 20,503 $ 17,499 $ 17,133 $ 17,427 Interest expense 10,850 6,161 4,108 3,853 4,633 Net interest income 16,647 14,342 13,391 13,280 12,794 Provision for loan and lease losses 774 563 452 119 970 Noninterest income 4,083 3,928 2,981 3,779 3,449 Noninterest expense 14,776 13,276 12,317 10,887 9,880 Merger expense 422 - Income before income taxes 4,758 4,431 3,603 6,053 5,393 Provision for income taxes 1,569 1,334 1,041 1,671 1,718 Net income $3,189 $3,097 $2,562 $4,382 $3,675 Per Share Data Earnings per weighted average common share Basic** $ 1.57 $ 1.53 $ 1.37 $ 2.36 $ 2.17 Diluted** $ 1.53 $ 1.49 $ 1.34 $ 2.32 $ 2.16 Cash dividends declared per common share** $ 0.88 $ 0.80 $ 0.80 $ 0.80 $ 0.75 Dividend payout ratio 56.16% 52.49% 58.06% 33.89% 34.48% Book value per common share at end of period** $ 18.47 $ 17.77 $ 17.12 $ 16.13 $ 14.61 Financial Ratios Return on average equity 8.38% 8.56% 8.15% 14.96% 15.06% Return on average assets 0.82% 0.90% 0.81% 1.52% 1.44% Net interest margin* 4.62% 4.56% 4.65% 5.00% 5.33% Balance Sheet Data at Period End Loans and leases $ 370,279 $ 312,901 $ 269,866 $ 264,790 $ 234,731 Allowance for loan and lease losses $ 3,704 $ 3,130 $ 2,699 $ 2,648 $ 2,370 Allowance as percentage of loans 1.00% 1.00% 1.00% 1.00% 1.01% Total assets $ 415,002 $ 360,973 $ 324,598 $ 304,189 $ 273,564 Total deposits $ 339,976 $ 303,899 $ 285,028 $ 269,212 $ 242,657 Junior subordinated debentures $ - $ - $ - $ - $ - Long term debt $ 2,768 $ 1,454 $ 709 $ 325 $ 108 Total shareholders' equity $ 37,759 $ 36,102 $ 34,681 $ 29,934 $ 27,113 Weighted average shares  basic** 2,030,033 2,027,110 1,867,495 1,856,438 1,693,489 Weighted average shares  diluted** 2,079,491 2,075,950 1,908,466 1,886,067 1,704,063 Average equity 38,045 36,151 31,443 29,300 24,398 Average assets 390,057 343,158 315,158 287,399 255,962 Average earning assets 357,969 312,744 286,737 266,049 240,687 Shares at Period End** 2,043,799 2,031,427 2,025,620 1,856,450 1,856,110 * Fully tax-equivalent basis. ** Adjusted 2004 and earlier numbers for the 10 for 1 stock split, for consistency in the presentation. -13- RISK FACTORS In addition to the risk factors and other information concerning Banner, its financial condition and operations, contained in or incorporated by reference into this document, including Banners Annual Report on Form 10-K for the fiscal year ended December 31, 2006, and the matters addressed under the heading Forward-Looking Statements beginning on page 17 of this document, you should carefully consider the following risk factors in deciding how to vote your shares at the F&M special meeting. Because the Market Price of Banner Common Stock Will Fluctuate, F&M Bank Shareholders Cannot Be Sure of the Value of the Merger Consideration They Will Receive. Upon completion of the merger, each share of F&M Bank common stock will be converted into the right to receive merger consideration consisting of shares of Banner common stock and cash. Stock price changes may result from a variety of factors, including general market and economic conditions, changes in Banners businesses, operations and prospects, and regulatory considerations. Any change in the market price of Banner common stock prior to completion of the merger will affect the value of the merger consideration that F&M Bank shareholders will receive. Accordingly, at the time of the F&M Bank special meeting, F&M Bank shareholders will not necessarily know or be able to calculate the value of the consideration they would receive upon completion of the merger. In addition, the timing of closing the merger will affect the amount of the special dividend you will receive when the merger is completed. Failure To Realize the Anticipated Benefits of the Merger or to Effectively Integrate Banner Bank and F&M Bank Could Adversely Affect the Market Price of Banner Common Stock. The success of the merger will depend, in part, on Banners ability to realize cost and revenue synergies and other benefits from combining the businesses of Banner and F&M Bank. Banner may fail to realize some or all of the anticipated benefits of the transaction in the amounts and times projected for a number of reasons, including that the integration may take longer than anticipated, be more costly than anticipated or have unanticipated adverse results relating to F&M Banks or Banners existing businesses or customer base. Any such failure could have a material adverse effect on the value of Banner common stock. Banner and F&M Bank have operated and, until the completion of the merger, will continue to operate, independently. It is possible that the integration process could result in the loss of key employees, the disruption of each companys ongoing businesses or inconsistencies in standards, controls, procedures and policies that adversely affect our ability to maintain relationships with clients, customers, depositors and employees or to achieve the anticipated benefits of the merger. Integration efforts between the two companies will also divert management attention and resources. These integration matters could have an adverse effect on each of Banner and F&M Bank during the transition period and on the combined company following completion of the merger. These integration matters, as well as other changes unrelated to the merger that may occur in the business of Banner and F&M Bank during the period between now and the completion of the merger, could have an adverse effect on each of -14- Banner and F&M Bank during the transition period and on the combined company and could result in lower than expected revenues or higher than expected costs following completion of the merger. Banner grows its business in part by acquiring from time to time other financial services companies, and these acquisitions present a number of risks and uncertainties related both to the acquisition transactions themselves and to the integration of the acquired businesses. Acquisitions of other financial services companies present risks to Banner other than those presented by the nature of the business acquired. In particular, acquisitions may be substantially more expensive to complete (including integration costs) and the anticipated benefits (including anticipated cost savings and strategic gains) may be significantly harder or take longer to achieve than expected. In some cases, acquisitions may involve entry into new businesses or new geographic or other markets where Banner does not have prior experience. As a regulated financial institution, Banners pursuit of attractive acquisition opportunities could be negatively impacted due to regulatory delays or other regulatory issues. The integration of the acquired business into Banners may result in additional future costs and expenses arising as a result of those issues. Banners pending acquisition of San Juan Financial Holding Company presents many of the risks and uncertainties related to acquisition transactions themselves and to the integration of the acquired businesses into Banner described above. The Merger Agreement Limits F&M Banks Ability to Pursue Alternatives to the Merger. The merger agreement contains provisions that limit F&M Banks ability to pursue alternative proposals to acquire all or a significant part of F&M Bank and obligate F&M Bank to pay a termination fee of $3 million to Banner if the merger agreement is terminated under specified circumstances. See The Merger AgreementNo Solicitation of Alternative Transactions and The Merger AgreementTermination of the Merger AgreementPayment of Termination Fee. In addition, each of the members of the F&M Bank board of directors entered into support agreements with Banner under which they agreed to vote, and gave Banner an irrevocable proxy to vote, their shares of F&M Bank common stock, representing approximately 69.3% of the voting power of F&M Bank common stock, in favor of the merger agreement and against any competing acquisition transaction. These provisions might discourage a potential competing acquiror from considering or proposing an acquisition that might result in F&M Banks shareholders obtaining a higher value for their shares than provided for in the merger agreement. F&M Bank Executive Officers and Directors Have Interests in the Merger that Are Different from, or in Addition to, the Interests of F&M Bank Shareholders. Executive officers of F&M Bank negotiated the terms of the merger agreement, and F&M Banks board of directors unanimously approved and recommended that F&M Banks shareholders vote to approve the merger agreement. In considering these facts and the other information contained in this document, you should be aware that F&M Banks executive officers and directors have interests in the merger that are different from, or in addition to, the -15- interests of F&M Banks shareholders. Please see The MergerInterests of F&M Bank Executive Officers and Directors in the Merger for further information about these interests. The Merger is Subject to Regulatory Approvals from Government Entities that May Impose Conditions that Could Have an Adverse Effect on Banner. Before the merger may be completed, various approvals or consents must be obtained from the Federal Deposit Insurance Corporation and other authorities in the United States. These governmental entities may impose conditions on the completion of the merger or require changes to the terms of the merger. Banner is not obligated to complete the merger if the regulatory approvals received in connection with the completion of the merger include any conditions or restrictions that, in the aggregate, would reasonably be expected to have a material adverse effect on F&M Bank or Banner, measured on a scale relative to F&M Bank, but Banner could choose to waive this condition. The Shares of Banner Common Stock to be Received by F&M Bank Shareholders as a Result of the Merger Will Have Different Rights from the Shares of F&M Bank Common Stock. Upon completion of the merger, F&M Bank shareholders will become Banner shareholders and their rights as shareholders will be governed by the articles of incorporation and by-laws of Banner. The rights associated with F&M Bank common stock are different from the rights associated with Banner common stock. See the section of this document titled Comparative Rights of Banner and F&M Bank Shareholders beginning on page 64for a discussion of the different rights associated with Banner common stock. -16- FORWARD-LOOKING STATEMENTS This document contains or incorporates by reference a number of forward-looking statements regarding the financial condition, results of operations, earnings outlook, and business prospects of Banner, F&M Bank and the potential combined company and may include statements for the period following the completion of the merger. You can find many of these statements by looking for words such as expects, projects, anticipates, believes, intends, estimates, strategy, plan, potential, possible and other similar expressions. The forward-looking statements involve certain risks and uncertainties. The ability of either Banner or F&M Bank to predict results or actual effects of its plans and strategies, or those of the combined company, is inherently uncertain. Accordingly, actual results may differ materially from those expressed in, or implied by, the forward-looking statements. Some of the factors that may cause actual results or earnings to differ materially from those contemplated by the forward-looking statements include, but are not limited to, those discussed under Risk Factors and those discussed in the filings of Banner that are incorporated herein by reference, as well as the following: those risks and uncertainties Banner discusses or identifies in its public filings with the SEC; the risk that the businesses of Banner and F&M Bank will not be integrated successfully or such integration may be more difficult, time-consuming or costly than expected; revenues following the merger may be lower than expected; competitive pressure among financial services companies increases significantly; general economic conditions are less favorable than expected; changes in the interest rate environment reduce interest margins and impact funding sources; changes in both companies businesses during the period between now and the completion of the merger may have adverse impacts on the combined company; changes in market rates and prices may adversely impact the value of financial products and assets; legislation or regulatory environments, requirements or changes adversely affect businesses in which either company is engaged; litigation liabilities, including costs, expenses, settlements and judgments, may adversely affect either company or its businesses; -17- deposit attrition, operating costs, customer loss and business disruption following the merger, including difficulties in maintaining relationships with employees, may be greater than expected; and the ability to obtain governmental approvals of the merger on the proposed terms and schedule. Because these forward-looking statements are subject to assumptions and uncertainties, actual results may differ materially from those expressed or implied by these forward-looking statements. You are cautioned not to place undue reliance on these statements, which speak only as of the date of this document or the date of any document incorporated by reference in this document. All subsequent written and oral forward-looking statements concerning the merger or other matters addressed in this document and attributable to Banner or F&M Bank or any person acting on their behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. Except to the extent required by applicable law or regulation, Banner and F&M Bank undertake no obligation to update these forward-looking statements to reflect events or circumstances after the date of this document or to reflect the occurrence of unanticipated events. -18- THE SPECIAL MEETING OF F&M BANK SHAREHOLDERS General This document is being furnished to F&M Bank shareholders in connection with the solicitation of proxies by the F&M Bank board of directors to be used at the special meeting of F&M Bank shareholders to be held on April 27, 2007 at 2:00 p.m., local time, at F&M Bank, North 25 Mullan Road, Spokane Valley, Washington, 99206, and at any adjournment or postponement of that meeting. This document and the enclosed form of proxy are being sent to F&M Bank shareholders on or about March 30, 2007. Record Date and Voting Only holders of record of shares of F&M Bank common stock at the close of business on March 26, 2007, the record date, will be entitled to vote at the F&M Bank special meeting and at any adjournment or postponement of that meeting. At the close of business on the record date, there were 2,047,794 shares of F&M Bank common stock outstanding, held by approximately 81 holders of record. Each holder of shares of F&M Bank common stock outstanding on the record date will be entitled to one vote for each share held of record upon each matter properly submitted at the F&M Bank special meeting. In order for F&M Bank to satisfy its quorum requirements, the holders of at least a majority of the total number of outstanding shares of F&M Bank common stock entitled to vote at the meeting must be present. Your shares will be deemed to be represented at the meeting if you attend the meeting or if you submit a proxy card that is received at or prior to the meeting (and not revoked as described below). If you sign and timely return your proxy card, your shares will be voted in accordance with the instructions that you mark on your proxy card. If you execute your proxy but do not provide F&M Bank with any instructions, your shares will be voted FOR the approval of the merger agreement and FOR any adjournment or postponement of the F&M Bank special meeting that may be necessary to solicit additional proxies. If your shares are held in street name by your broker and you do not provide your broker with instructions on how to vote your shares, your broker will not be permitted to vote your shares, which will have the same effect as a vote against the approval of the merger agreement. You must contact your broker if you wish to change your vote or revoke your voting instructions. If shares are held for your account in the F&M Bank 401(k) Profit Sharing Plan, the Plans trustee will provide you with instructions for voting those shares. If you do not instruct the trustee on how to vote those shares, the trustee will vote your shares in the same proportion as the shares in the Plan for which voting instructions were received bear to the total shares held in the Plan. -19- Vote Required Approval of the merger requires the affirmative vote of the holders of two-thirds of the outstanding shares of F&M Bank common stock. Shares represented at the special meeting, in person or by proxy, will be counted as present for purposes of determining whether a quorum is present, whether or not such shares abstain from voting on the merger proposal. An abstention or a broker non-vote (shares held by a broker or other nominee who had not received voting instructions from the beneficial holder) will have the same effect as a vote against approval of the proposal. The required vote of F&M Bank shareholders on the merger agreement is based upon the number of outstanding shares of F&M Bank common stock, and not the number of shares that are actually voted. Accordingly, an abstention or failure to vote your shares at the F&M Bank special meeting will have the same effect as a vote AGAINST approval of the merger agreement. Approval of any proposal to adjourn or postpone the meeting, if necessary, for the purpose of soliciting additional proxies, may be obtained if more shares of F&M Bank common stock represented at the F&M Bank special meeting are voted in favor than voted against the proposal, whether or not a quorum is present. As of the record date: F&M Bank directors and executive officers and their affiliates owned and were entitled to vote approximately 1,454,451 shares of F&M Bank common stock, representing approximately 71% of the outstanding shares of F&M Bank common stock. The directors have agreed to vote their shares of F&M Bank common stock, and we currently expect that each of the non-director officers will vote their shares of F&M Bank common stock, in favor of the merger. Banner directors and executive officers and their affiliates owned and were entitled to vote no shares of F&M Bank common stock. Banner owns no shares of F&M Bank common stock. For additional information on the beneficial ownership of F&M Bank common stock, see The CompaniesShares Owned by Directors, Executive Officers and Certain Beneficial Owners. Revocability of Proxies Attendance at the F&M Bank special shareholders meeting will not automatically revoke your proxy. If you are the record holder of your shares, you may revoke a proxy at any time prior to its exercise by: submitting a written revocation to F&M Banks President that is received prior to the meeting; submitting another proxy by mail that is dated later than the original proxy and that is received prior to the meeting; or -20- attending the F&M Bank special meeting and voting in person if your shares of F&M Bank common stock are registered in your name rather than in the name of a broker, bank or other nominee. If your shares are held by a broker or bank, you must follow the instructions on the form you receive from your broker or bank with respect to changing or revoking your proxy. If your shares are held in the F&M Bank 401(k) Profit Sharing Plan, you must follow the instructions of the Plan trustee to change your vote. Solicitation of Proxies In addition to solicitation by mail, directors, officers and employees of F&M Bank may solicit proxies for the F&M Bank special meeting from F&M Bank shareholders personally or by telephone and other electronic means. However, they will not be paid for soliciting such proxies. F&M Bank also will provide persons, firms, banks and corporations holding shares in their names or in the names of nominees, which in either case are beneficially owned by others, proxy material for transmittal to such beneficial owners and will reimburse such record owners for their expenses in taking such actions. Banner and F&M Bank will share equally the expenses incurred in connection with the printing and mailing of this document. -21- THE MERGER Background of the Merger The F&M Bank board of directors has periodically in recent years engaged with senior management in strategic reviews and considered the opportunities available to F&M to enhance its companys financial performance and business prospects. In connection with these reviews, the F&M board has discussed developments in the financial services industry, the competitive landscape and the ongoing consolidation in financial services. From time to time, the potential benefits and risks of business combinations with other financial institutions based on their lines of business, geographic locations and management and employee cultures have been considered. Banners board and senior management similarly evaluate the business climate and periodically consider combination transactions with third parties as possible strategies to maximize shareholder value. In the course of assisting F&M Bank in considering the various opportunities available to it to maximize shareholder value, a representative of McAdams Wright contacted Lloyd Baker, Executive Vice President and Chief Financial Officer of Banner, on behalf of F&M Bank. On July 27, 2006, Banner executed a confidentiality agreement with F&M Bank, and McAdams Wright, acting on behalf of F&M Bank, delivered to Banner confidential information regarding F&M Bank and discussed the strategic merits of a business combination of the two financial institutions. On August 23, 2006, D. Michael Jones, President and Chief Executive Officer of Banner, and Mr. Baker met with John Wagner, President and Chief Operating Officer of F&M Bank, and Richard E. Odegard, one of F&M Banks directors. At this meeting, the representatives of the two companies discussed the possibility of a transaction and the strategic, operational and financial rationales for a merger of their respective companies. Later that month, Banner submitted a preliminary indication of interest to F&M Bank. F&M Bank considered this indication in the context of the process of evaluating strategic opportunities for F&M Bank. After consultation with the F&M Bank board of directors, McAdams Wright continued to engage Banner in discussions regarding a possible transaction. On September 25, 2006, Banner submitted a revised proposal, subject to completion of due diligence, finalization of definitive documentation and board approval, to acquire F&M Bank for aggregate consideration consisting of $17.6 million in cash and 1,717,073 shares of Banner common stock, subject to certain other terms and conditions. During the subsequent five weeks, F&M Bank and Banner continued to negotiate the principal terms of the possible transaction and revise the initial proposal made by Banner. On October 31, 2006, Banner submitted a revised proposal, subject to completion of due diligence, finalization of definitive documentation and board approval, to acquire F&M Bank for an aggregate consideration consisting of $19.4 million in cash and 1,773,494 shares of Banner common stock, subject certain other terms and conditions. The F&M Bank board of directors met on November 2, 2006 for an update on the status of the discussions. After reviewing the discussions to date and consultation with its senior management and financial advisor, the F&M -22- Bank board of directors authorized F&M Bank management to continue to pursue the unique strategic opportunity presented by a combination of F&M Bank and Banner. Thereafter, F&M Bank and Banner began working with outside legal counsel to negotiate the terms of definitive documentation for a possible merger of the two companies. During early November, discussions between representatives of Banner and F&M Bank continued, and the executives of each company periodically updated their respective boards of directors on the status of the discussions. On November 17, 2006, the parties entered into a second confidentiality agreement. Thereafter, members of senior management of Banner and F&M Bank engaged in confidential mutual due diligence investigations. During this period, the two companies began assessing in greater detail the impact of a variety of possible cost savings and revenue synergies, as well as other anticipated benefits from combining the two companies. As the mutual due diligence continued through the remainder of November, each of Banner management and F&M Bank management periodically delivered updates on the progress of diligence and discussions to their respective boards of directors. During the same period, the parties, with the assistance of their outside counsel, engaged in negotiating the potential terms of the transaction documents. As a result of these discussions, the respective management teams of Banner and F&M Bank agreed to recommend to their respective boards of directors a merger of F&M Bank into Banner Bank on terms including aggregate consideration of $19.4 million in cash, 1,773,494 shares of Banner common stock and a prorated dividend payable to F&M Bank shareholders based on its expected annual 2006 dividend amount, and the board and other governance terms described under “The Merger Agreement—Board of Directors of the Surviving Corporation.” On December 8, 2006, the F&M board of directors reviewed the terms of the merger agreement in consultation with its legal counsel and received a presentation from legal counsel regarding exercising their fiduciary duties in considering the merger. The board also received an opinion as to the fairness of the transaction, from a financial point of view, to F&M Bank shareholders from McAdams Wright. The board also considered and approved entering into restated change in control agreements with certain officers on terms negotiated with Banner. On December 11, 2006, the F&M Bank board of directors again met to discuss the merger agreement and approved the agreement after determining that the proposed transaction was in the best interest of F&M Bank and its shareholders. In addition to execution of the merger agreement, each director executed a voting agreement, pursuant to which the director agreed to vote his shares in favor of the merger. Directors Dave Klaue, John R. Layman, and John G. Layman also agreed that for a five-year period following the merger, they would vote their Banner shares in accordance with the recommendations of the Banner board of directors, except with respect to certain extraordinary transactions, such as mergers, liquidations, or sales of substantially all of the assets. The Banner board of directors held a special meeting on December 11, 2006 and again discussed the contemplated merger. During this meeting, the Banner board of directors discussed and heard presentations from Banner management and Banner’s outside advisor, Sandler O’Neill. Sandler O’Neill reviewed with the Banner board of directors its financial -23- analysis of the merger consideration. Sandler ONeill then rendered to the Banner board of directors an oral opinion to the effect that, as of that date and based on and subject to various assumptions, matters considered and limitations described in the opinion, the merger consideration was fair, from a financial point of view, to Banner. This oral opinion was subsequently confirmed by delivery of a written opinion dated December 11, 2006. Following these discussions, and review and discussion among the members of the Banner board of directors, the Banner board of directors determined that proposed transaction was in the best interests of Banner and its shareholders, and the directors voted unanimously to approve the merger with F&M Bank. Following completion of the December 11 board meeting, the parties and their counsel finalized the merger agreement and related documentation. The merger agreement was subsequently executed and delivered on December 11, and the transaction was announced before the market opened on the morning of December 12, 2006 in a press release issued jointly by Banner and F&M Bank. Banners Reasons for the Merger The Banner board of directors has unanimously approved the merger agreement and believes that the merger joins two well-managed companies, providing strategic and financial benefits to Banner shareholders. In reaching this conclusion, the Banner board considered a number of factors, including, among other factors: the current environment in the financial services industry; its knowledge of each companys business, management team, financial condition and prospects; the potential financial impact of the merger on Banner; the impact of the transaction on Banners footprint in the Pacific Northwest; and the need to obtain shareholder and regulatory approvals in order to complete the transaction. F&M Banks Reasons for the Merger; Recommendation of F&M Banks Board of Directors In reaching its decision to adopt and approve the merger agreement and recommend the merger to its shareholders, the F&M Bank board of directors consulted with F&M Banks management, as well as its legal and financial advisors, and considered a number of factors, including: the value to be received by F&M Bank shareholders, and the premium that such value represents over the most recent independent valuation of shares of F&M Bank common stock; the enhanced liquidity of Banner common stock as compared to F&M Bank common stock; the opportunity for each F&M Bank shareholder to participate in the growth of the combined business through the stock component of the merger consideration; -24- the opinion of McAdams Wright, F&M Banks financial advisor, that as of the date of the merger agreement, the consideration to be received by F&M Bank shareholders was fair from a financial point of view; McAdams Wrights presentation regarding its analyses of the business, financial condition and prospects of Banner; its familiarity with the current economic climate and the conditions affecting the financial services industry and regional banks in particular, including the interest rate environment; its knowledge of, and the presentation of F&M Bank senior management regarding, the respective business, operations, financial condition, earnings and prospects of F&M Bank and Banner; the complementary strengths and geographic presence of F&M Bank and Banner and as well as the shared commitment of each institution to high touch, personal client service; the broadened product portfolio that will become available to F&M Bank customers; the impact of the transaction on, and anticipated benefits of merging the two companies, to the community served by F&M Bank; the willingness of Banner to appoint David Klaue, F&M Banks Chairman of the Board of Directors, to a director position on Banners Board, and to appoint John R. Layman to the next vacant position on Banners Board; the expected treatment of the merger as a reorganization for United States federal income tax purposes, generally tax-free to the extent of Banner common stock received and taxable to the extent of cash received, by F&M Bank shareholders; the terms of the merger agreement; the business risks and financial benefits of integrating F&M Banks and Banners banking operations and the likelihood that management would complete the merger in a timely manner and successfully integrate the respective businesses; the approvals required from regulators and the likelihood such approvals would be received in a timely manner and without unacceptable conditions; the existence and nature of the voting agreements requiring the directors of F&M Bank to vote in favor of the merger, and requiring certain directors to vote their shares of Banner common stock in support of actions by the Banner Board of Directors following the merger; -25- the fact that some of F&M Banks directors and executive officers have other interests in the merger that are in addition to their interests as F&M Bank shareholders, including as a result of change in control agreements and compensation arrangements with F&M Bank and the manner in which they would be affected by the merger. See Interests of F&M Bank Executive Officers and Directors in the Merger. The foregoing discussion of the factors considered by the F&M Bank board of directors is not intended to be exhaustive, but, rather, includes the material factors considered by the F&M Bank board of directors. In reaching its decision to approve the merger and the merger agreement, the F&M Bank board of directors did not quantify or assign any relative weights to the factors considered, and individual directors may have given different weights to different factors. The F&M Bank board of directors considered all these factors as a whole, including discussions with, and questioning of, F&M Bank management and F&M Banks financial and legal advisors, and overall considered the factors to be favorable to, and to support, its determination. For the reasons set forth above, the F&M Bank board of directors unanimously determined that the merger, the merger agreement and the transactions contemplated by the merger agreement are advisable and in the best interests of F&M Bank and its shareholders, and unanimously approved and adopted the merger agreement. The F&M Bank board of directors unanimously recommends that the F&M Bank shareholders vote FOR the approval of the merger agreement. Opinion of F&M Banks Financial Advisor McAdams Wright has delivered a written opinion to the F&M Bank board of directors to the effect that, as of the date of this proxy statement/prospectus, the consideration to be received by F&M Bank common shareholders pursuant to the terms of the merger agreement was fair to the F&M Bank shareholders from a financial point of view. Banner and F&M Bank determined the purchase price, consisting of Banner common stock and cash, by negotiation. Based on the average price of $45.32 per share of Banner common stock for the five days prior to the date when the fairness opinion was presented to the board of directors, the purchase price per share of F&M Bank common stock was valued at approximately $47.92. The McAdams Wright opinion is directed only to the fairness, from a financial point of view, of the consideration to be received and does not constitute a recommendation to any F&M Bank shareholder as to how such shareholder should vote at the special meeting. F&M Bank retained McAdams Wright as its exclusive financial advisor pursuant to an engagement letter dated June 13, 2006 in connection with the Merger. McAdams Wright is a regionally recognized investment banking firm that is regularly engaged in the valuation of businesses and securities in connection with mergers and acquisitions. The F&M Bank board selected McAdams Wright to act as F&M Banks exclusive financial advisor based on McAdams Wrights experience in mergers and acquisitions and in securities valuation generally. On December 8, 2006, McAdams Wright issued its opinion to the F&M Bank board or directors that, in its opinion as investment bankers, the terms of the merger as provided in the -26- merger agreement were fair, from a financial view point, to F&M Bank and its shareholders. The full text of the McAdams Wright opinion, which sets forth the assumptions made, matters considered, and limits on its review, is attached to this document as Annex B. The summary of the McAdams Wright opinion in this proxy statement/prospectus is qualified in its entirety by reference to the full text of such opinion. F&M Bank shareholders are urged to read the entire McAdams Wright opinion. In rendering its opinion to F&M Bank, McAdams Wright reviewed, among other things, historical financial data of Banner, certain internal financial data and assumptions of Banner prepared for financial planning and budgeting purposes furnished by the management of Banner and, to the extent publicly available, the financial terms of certain change of control transactions involving Northwest community banks. McAdams Wright discussed with the management of Banner the financial condition, current operating results and business outlook for Banner. McAdams Wright also reviewed certain publicly available information concerning F&M Bank and certain financial and securities data of F&M Bank. McAdams Wright discussed with F&M Banks management the financial condition, the current operating results, and business outlook for F&M Bank and F&M Banks plans relating to Banner. In rendering its opinion, McAdams Wright relied, without independent verification, on the accuracy and completeness of all financial and other information reviewed by it and did not attempt to verify or to make any independent evaluation or appraisal of the assets of Banner or F&M Bank nor was it furnished any such appraisals. F&M Bank did not impose any limitations on the scope of the McAdams Wright investigation in arriving at its opinion. McAdams Wright analyzed the total purchase price on a fair market value basis using standard evaluation techniques (as discussed below) including the market approach (or comparable merger multiples), the income approach (or net present value analysis), relative contribution analysis and earnings per share accretion analysis based on certain assumption of projected growth of earnings and dividends and a range of discount rates from 16% to 18%. Market Value/Comparable Sales Multiples Market value is generally defined as the price, established on an arms-length basis, at which knowledgeable, unrelated buyers and sellers would agree. The hypothetical market value for a bank with a thin market for its common stock is normally determined by comparable change of control transactions using financial ratios such as the average price to shareholders equity, price to earnings, and price to total assets, adjusting for significant differences in financial performance criteria and for any lack of marketability or liquidity of the buyer. The market value in connection with the evaluation of the value of control of a bank such as F&M Bank is determined by previous sales of small banks in the state or region. In valuing a business enterprise, when sufficient comparable trade data are available, the market value approach deserves greater weighting than the net asset value approach and similar weight as the income approach as discussed below. McAdams Wright maintains a comprehensive database concerning prices paid for banking institutions in the Northwest, particularly Washington, Idaho, Montana and Oregon banking institutions, during 1998 through 2006. This database provides comparable pricing and financial performance data for banking institutions sold or acquired. Organized by different peer -27- groups, these data present medians of financial performance and purchase price levels, thereby facilitating a valid comparative purchase price analysis. In analyzing the transaction value of F&M Bank, McAdams Wright has considered the market value approach and has evaluated price to shareholders equity and price to earnings multiples and the price to total assets percentage for three samples. Sample one is thirty Washington, Idaho, Montana and Oregon bank transactions occurring in 2002-2006. Sample two is seven Eastern Washington and Eastern Oregon transactions with banks having total assets between $250 million and $500 million that sold from January 1, 1998 to September 30, 2006 segregated by form of consideration. Although McAdams Wright also tested a sample of 45 bank transactions occurring in 1998-2006, these results are not presented since the results reflect the higher level of merger prices in 1998. Sample three is eighteen banks from across the United States with total assets between $250 million and $500 million that announced mergers in the period of April 1, 2006 through September 30, 2006. This third sample provides the current market perspective of merger pricing for selling, similarly sized banks in 2006. McAdams Wright calculated the estimated purchase price per share for these three samples for each ratio using the appropriate F&M Bank balance sheet data from the quarter ended September 30, 2006 and net income data for the trailing twelve months from September 30, 2006. This simplification enables direct comparisons between the proposed F&M Bank-Banner transaction and the results of the three samples. The value, as of the date of McAdams Wrights opinion, of $47.92 per F&M Bank common share in the merger was compared to these estimated purchase prices per share for the three samples. The results are shown below: Implied Price per Share Sample One Sample Two Sample Three Financial Ratio (30 Transactions) (7 Transactions) (18 Transactions) Price to Book Value $43.75 $45.02 $42.82 Price to Earnings $35.98 $33.54 $35.38 Price to Total Assets $41.25 $23.16 $36.18 The results for sample one reflect data on all Northwest-based bank and thrift transactions for 2002-2006. The value of the proposed purchase price as of December 5, 2006 of $47.92 is above the price to book value, price to earnings and price to total assets ratios. Perhaps, a better comparison is sample two with bank mergers involving banks in Western Washington and Western Oregon. The proposed $47.92 purchase price compares favorably for all of the ratios. Similar to samples one and two, the results for sample three show that the value of the proposed purchase price as of December 5, 2006 of $47.92 per share was above the price implied by the price to book value, the price to earnings and total assets ratios. Relative Contribution Analysis Relative contribution analysis involves certain historical and estimated financial information for F&M Bank and Banner and the pro forma combined entity resulting from this -28- transaction. The following table shows the percentage contributions, across several financial metrics, of each of FM& Bank and Banner to the combined company. Percentage of Combined Company Banner Shareholders F&M Bank Shareholders Trailing 12 Months Net Income 88.7% 11.3% Total Assets * 89.5% 10.5% Total Deposits * 89.0% 11.0% Shareholders Equity * 86.1% 13.9%  * As of September 30, 2006 The proposed transaction has F&M Bank shareholders receiving 15.2% of Banners market capitalization based on the Banner stock price at December 5, 2006. The percentage of shareholders equity of 13.9% and the trailing 12 months net income percentage of 11.3% each compares favorably with 15.2% . Using the 13.9% to calculate a price per share value for F&M Bank, the value is $43.74 per share, a price that is lower than the $47.92 that Banner is offering F&M Bank shareholders. Earnings Per Share Accretion Analysis The accretion/dilution approach is the review of pro forma earnings per share calculations for the combined company for the first year after the closing of the merger. Using the 2007 earnings per share projections for F&M Bank as provided by F&M Bank management, the 2007 earnings per share projections for Banner as provided by Banner management and the revenue enhancements and cost reductions estimated by F&M Bank and Banner management to result from the merger, a pro forma 2007 adjusted earnings per share for the combined company was calculated and compared to the estimated stand-alone earnings per share projections. The analyses indicated that for the year ending December 31, 2007, the merger would be accretive to Banners projected earnings per share. From the standpoint of a F&M Bank shareholder, for the year ending December 31, 2007, the merger would be accretive to earnings per share. A calculation of 1% accretion to F&M Bank projected 2007 earnings per share yields a total purchase price of $95,102,800 or $45.44 per share. The Banner proposal of $47.92 exceeds $45.44 and is another indicator of fairness. The actual results achieved by the combined company may vary from projected results and the variations may be material. Income Approach/Net Present Value Analysis The income approach is sometimes referred to as the net present value or earnings analysis. One investment value method frequently used estimates the present value of an institutions future earnings or cash flow that is discussed below. -29- The investment or earnings value of any banking organization’s stock is an estimate of the present value of future benefits, usually earnings, dividends, or cash flow, which will accrue to the stock. An earnings value is calculated using an annual future earnings stream over a period of time of not less than five years together with the residual or terminal value of the earnings stream after five years, in this case using F&M Bank’s estimates of future growth and an appropriate capitalization or discount rate. McAdams Wright’s calculations were based on an analysis of the banking industry, F&M Bank’s earnings estimates for 2006-2010, historical levels of growth and earnings, and the competitive situation in the geographic areas in which F&M Bank operates. Using discount rates of 18% and 16%, acceptable discount rates considering the risk-return relationship most investors would demand for an investment of this type as of the valuation date, the net present value of future earnings indicated a range of $37.84 to $40.85 per share, which compares favorably with $47.92. After subjectively weighing the market value, relative contribution, earnings per share accretion and income approaches, and with the benefit of its experience and judgment, McAdams Wright determined that in its opinion the proposed transaction was fair, from a financial point of view, to the F&M Bank shareholders. Pursuant to the terms of an engagement letter, F&M Bank has agreed to pay McAdams Wright a fee of $25,000 for its fairness opinion and a completion fee, for other financial services that is calculated on the value of the Banner stock price at closing, which fee would be $668,643 if calculated using the March 23, 2007 closing stock price for Banner. During the two years preceding the date of the engagement letter, McAdams Wright had no other contractual relationships with F&M Bank or Banner. In addition, F&M Bank has agreed to reimburse McAdams Wright for its reasonable out-of-pocket expenses, including the fees and disbursements of its counsel, and to indemnify McAdams Wright against certain liabilities. Interests of F&M Bank’s Executive Officers and Directors in the Merger Some of the executive officers and directors of F&M Bank have interests in the merger, which are described below, that may be in addition to, or different from, the interests of F&M Bank shareholders generally. F&M Bank board of directors was aware of these interests and considered them, among other matters, in approving the merger agreement and recommending that F&M Bank shareholders vote in favor of the merger agreement. Change in Control Payments to Be Made in Connection with the Merger Vesting of Contributions under Deferred Compensation Plan Directors John Wagner, John R. Layman, John G. Layman, David Klaue, as well as 14 other employees of F&M Bank, participate in a Deferred Compensation Plan. Under the terms of that Plan, upon completion of the merger participants will be fully vested in the bank’s employer contribution to the plan. Following completion of the merger, the resulting bank will also be required to fund a trust in an amount sufficient to cover the benefit obligations under the Deferred Compensation Plan. -30- Post-Employment Benefit Right under Officer Supplemental Life Insurance The Bank has Officer Supplemental Life Insurance Agreements with twenty of its officers, including directors and executive officers John Wagner, John G. Layman, John R. Layman, and David Klaue. Under the terms of these agreements, as a result of the merger, each officers $100,000 life insurance benefit will continue after termination of employment, unless termination of employment is for cause. Change in Control Agreements with F&M Bank Executives After execution of the merger agreement, on December 11, 2006, F&M Bank entered into change in control agreements with F&M Banks President and director, John Wagner, and seven other employees who already had employment agreements with F&M Bank. Under these change in control agreements, the covered executives waived their rights to change in control payments that would otherwise have become due under their existing employment agreements at the time the merger is completed. Under the change in control agreements executed on December 12, 2006, Mr. Wagner and six of the other employees will be entitled to receive (1) a bonus equal to 18 months base salary payable in 18 equal monthly installments (24 months base salary paid over 24 months for John Wagner), and (2) a retention bonus equal to 50% of the employees then current annual base salary payable on the 18 month anniversary of the completion of the merger. The seventh employee will be entitled to receive a bonus equal to 12 months base salary payable in 12 equal monthly installments. Receipt of the bonus referred to in clause (1) above by a covered employee is conditioned on (1) the employee having satisfied certain requirements related to his or her support of the merger and (2) the employee continuing to be employed by Banner as of that date or having been terminated without cause or having terminated employment under certain circumstances constituting good reason prior to such date but after completion of the merger. In addition, the change in control agreements entered into by Mr. Wagner and one of the other employees provide for a $150 per month health benefit subsidy (in the case of Mr. Wagner, increased by an annual cost-of-living adjustment). As part of the change in control agreements, Mr. Wagner and six of the other covered employees have each agreed to be subject to non-competition and non-solicitation covenants that are effective during each employees term of employment and for a period ranging from 12 to 18, or 24 months in the case of John Wagner, following the date of termination. Each employee has agreed that if payments due to them under the change in control agreements would constitute excess parachute payments as defined in Section 280G of the Code, then the payments shall be reduced to the point that no payments thereunder would be excess parachute payments. Banner Bank has also agreed to honor an unwritten agreement with John G. Layman, a member of F&M Banks executive team and director, to pay Mr. Layman $60,000 as a change in control bonus. Equity Compensation Awards The merger agreement provides that each option to purchase shares granted under the employee and director stock plans of the F&M Bank, whether vested or unvested, that is outstanding immediately prior to the merger will, upon completion of the merger, be cancelled and the holder of such option will have no further rights with respect to such option. Under the -31- terms of the F&M Bank stock option plan, each outstanding option, whether vested or unvested, will become exercisable immediately prior to the completion of the merger and each holder of options will be given 15 days notice prior to the completion of the merger during which to elect to exercise their options. As of March 26, 2007, F&M Banks directors and executive officers held options to purchase 31,420 shares in the aggregate, all of which were vested and exercisable as of that date, and no options became vested by reason of the merger. Indemnification and Insurance Banner has agreed to indemnify and hold harmless each present and former director and officer of F&M Bank to the fullest extent permitted by applicable law. Banner has also agreed, subject to certain limitations, to maintain F&M Banks current policy of directors and officers liability insurance coverage for the benefit of F&M Banks directors and officers for six years following the completion of the merger. Banner Board of Directors Following the Merger As discussed under The Merger AgreementBoard of Directors of the Surviving Corporation, David A. Klaue will be appointed to the Banner board of directors following the completion of the merger and John R. Layman will be appointed to fill the first vacancy that results from retirement, resignation, disability, death or removal of, or the failure to stand for reelection of an existing Banner director after the completion of the merger. Listing of Banner Common Stock on the Nasdaq It is a condition to the merger that the shares of Banner common stock issuable in the merger be authorized for quotation on The Nasdaq Global Select Market subject to official notice of issuance. Dissenters Rights The following is a brief summary of the rights under Washington law of holders of F&M Bank common stock to dissent from the merger and receive cash payment of the value of their shares. This summary is not a complete discussion of the law pertaining to dissenters rights and you should carefully read Section 30.49.090 of the Revised Code of Washington, or RCW, which sets forth dissenters rights under Washington law applicable to holders of stock of a Washington state bank. Section 30.49.090 of the RCW is attached to this document as Annex C. To exercise dissenters rights you must: vote your shares against the merger at the F&M Bank special meeting of shareholders; make written demand to Banner Bank at any time within thirty days after the date the merger is completed; and surrender your certificates of F&M Bank common stock along with your written demand. -32- Under Washington law, the value of dissenting shares will be determined as of the date of the shareholder meeting at which the merger was approved. The determination will be made by three appraisers.
